DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/20 and 6/5/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For purposes of examination, the above clause will be interpreted as --a metal member surrounding at least part of a space between the front plate and the rear plate and operating as an antenna radiator--. 
Claim 1 reciting "the side member" is indefinite, as there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as --a side member--, thereby clearly reading on 40 in Fig. 4 of the invention. 
Claim 1 reciting “a housing groove formed on a first portion of the member” is indefinite, since it’s unclear whether “the member” relates to the (antenna radiator) member, the support member or the side member. For purposes of examination, this limitation will be interpreted as --a housing groove formed on a first portion of the metal member--. 
Claims 2-18 are rejected for depending therefrom. 
Claim 19 reciting “bonded to at least part of the member” is indefinite, since it’s unclear which of the (antenna radiator) member and support member is being referred to. For purposes of examination, this limitation will be interpreted as --bonded to at least part of the metal member--. As such, “a member” recited in line 5 of the claim should read --a metal member--. 
Claim 19 reciting “a housing groove formed on the member” is indefinite, since it’s unclear whether “the member” relates to the (antenna radiator) member or the support member. For purposes of examination, this limitation will be interpreted as --a housing groove formed on the metal member--.
Claim 20 is rejected for depending therefrom. 


It is respectfully requested to amend claims 1 and 19 as follows:
1. (Amended) An electronic device comprising: 
a housing comprising: 
a front plate facing a first direction, 
a rear plate facing a second direction opposite to the first direction, and 
a metal member surrounding at least part of a space between the front plate and the rear plate and operating as an antenna radiator 
a support member comprising: 
a first face facing the first direction, and 
a second face facing the second direction, disposed between a display and the rear plate, supporting the display on the first face, and bonded to part of [[the]] a side member; 
a printed circuit board disposed between the support member and the rear plate, and supported on the second face; 
a housing groove formed on a first portion of the metal member; 
a conductive body bonded to the housing groove through a press-fit process; and 
a connection terminal disposed on the printed circuit board and electrically coupling the press-fitted conductive body to the printed circuit board.

19. (Amended) An electronic device comprising: 
a housing comprising: 
a front plate facing a first direction, 

a metal member surrounding at least part of a space between the front plate and the rear plate, operating as an antenna radiator 
a support member disposed between a display and the rear plate, supporting the display in the first direction, and bonded to at least part of the metal member; 
a printed circuit board disposed between the support member and the rear plate, and supported by the support member; 
a housing groove formed on the metal member; 
a conductive body bonded to the housing groove through a press-fit process; and 
a connection terminal disposed on the printed circuit board to electrically couple the press-fitted conductive body to the printed circuit board.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of a metal member surrounding at least part of a space between the front plate and the rear plate and operating as an antenna radiator; a housing groove formed on a first portion of the metal member; 
a conductive body bonded to the housing groove through a press-fit process; and a connection terminal disposed on the printed circuit board and electrically coupling the press-fitted conductive body to the printed circuit board. 

Regarding claim 19, none of the prior art shows, teaches or fairly suggests the features of a metal member surrounding at least part of a space between the front plate and the rear plate, operating as an antenna radiator, and comprising at least one feeding portion or at least one ground portion protruding in a direction perpendicular to the first and second directions; a housing groove formed on the metal member; a conductive body bonded to the housing groove through a press-fit process; and a connection terminal disposed on the printed circuit board to electrically couple the press-fitted conductive body to the printed circuit board.
Claim 20 depends therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sohn (US 2012/0056789), Figs. 2-4
Park (US 2011/0273342), Figs. 2-12
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845